SENTENCIA
I
El 8 de abril de 1994, Juan González Vázquez y Elaine López Torres, domiciliados y residentes de Puerto Rico, contrajeron matrimonio en Estados Unidos en el estado de *226Maryland. El mismo día de la celebración del matrimonio las partes suscribieron un contrato de capitulaciones ma-trimoniales ante un notario de esa localidad. El documento había sido redactado en Puerto Rico por el abogado de Gon-zález Vázquez, quien envió el documento a Maryland.
El 18 de octubre de 1994 López Torres presentó una demanda de divorcio ante el Tribunal de Primera Instancia en la que cuestionó la validez de las capitulaciones matri-moniales, por no haber sido elevadas a escritura pública. Adujo, en la alternativa, que las capitulaciones eran invá-lidas en vista de que faltaba el consentimiento, pues, ale-gadamente, no tenía el conocimiento adecuado del alcance y significado del documento.
Luego de varios incidentes procesales, el Tribunal de Primera Instancia emitió una resolución en virtud de la cual decretó la nulidad de las capitulaciones matrimonia-les de referencia y dispuso que el matrimonio de las partes habría de regirse por el régimen de la sociedad legal de gananciales.
Inconforme, González Vázquez apeló al Tribunal de Cir-cuito de Apelaciones, el cual revocó la resolución dictada por el Tribunal de Primera Instancia. Resolvió que las ca-pitulaciones matrimoniales eran válidas, ya que no tenían que ser otorgadas como escritura pública porque las par-tes, a tenor con las disposiciones del Art. 11 del Código Civil, 31 L.P.R.A. sec. 11, podían capitular al amparo de las disposiciones legales del estado de Maryland, las cuales no exigen un requisito de forma en particular para la validez de las capitulaciones matrimoniales.
A solicitud de López Torres, revisamos.
p-H HH
En vista al criterio mayoritario pluralista —aunque por fundamentos distintos— se revoca la sentencia del Tribunal de Circuito de Apelaciones y se devuelve el caso al Tri*227bunal de Primera Instancia, Sala Superior de San Juan, para la continuación de los procedimientos.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón. El Juez Aso-ciado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unieron los Jueces Aso-ciados Señores Rebollo López y Corrada Del Río.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —